Dissenting Opinion.
Dausman, J.
— I concede that the principal opinion is correct if we are to follow the case of Porter v. Roseman (1905), 165 Ind. 255, 74 N. E. 1105, 112 Am. St. 222, 6 Ann. Cas. 718. In my opinion, however, the Porter case is utterly wrong in holding that one who receives stolen or embezzled money, in the due course of business and without fraud, acquires no title to it. Money is designed to pass freely from hand to hand in commercial and industrial transactions. It is a circulating medium of the highest rank; but the decision - in the Porter case reduces it to a rank below that of negotiable instruments. The cases cited therein to sustain this feature are cases involving the law of chattels. Except in Indiana, the rule seems to be universal that where money is transferred to a bona fide taker by one who obtained it feloniously, the transfer being in due course of business, the bona fide taker acquires a good title to it as against the person from whom it was ■feloniously acquired. In such cases bad faith alone will defeat' the title of the taker. Our state cannot afford to allow the Porter case to stand. First Nat. Bank, etc. v. Gibert (1909), 123 La. 845, 49 So. 593, 25 L. R. A. (N. S.) 631, (and note thereto) 131 Am. St. 382. I do not care to extend this opinion by further discussion or citation of authorities. This cause should have been transferred to the Supreme Court, with a recommendation that the Porter case be overruled.